DETAILED ACTION
Claims 21-40 are pending.
Priority: 9/23/2015(child, 14/863354)
Assignee: Oracle International Corporation


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 21-40 contain allowable subject matter. The following is an examiner’s statement of reasons for allowance. Claims 21, 27 and 34 each contain the following limitations that distinguish the claims from the prior art:
“…A method, comprising: executing an instruction on a processor core of a plurality of processor cores, wherein individual ones of the processor cores are coupled via a memory interface to an atomic transaction engine instance and a memory arbitration component different from the atomic transaction engine instance, the executing comprising: identifying that the instruction comprises an access operation targeting a location in a distributed random access memory; sending, responsive to the identifying, parameters for the access operation to the respective atomic transaction engine instance via the respective memory interface; determining, by the atomic transaction engine instance based on the parameters received, that the targeted location of the distributed shared random access memory is controlled by another atomic transaction engine instance, and responsive to the determining: sending, by the atomic transaction engine instance, a request to perform the access operation to the other atomic transaction engine instance via an interconnect; and performing the access operation by the other atomic transaction engine instance, or initiating, by the other atomic transaction engine instance, the performing of the access operation by another processor core of the plurality of processor cores, wherein the performing comprises accessing a memory via 2the respective memory arbitration component of the other processor core.…”.
A related prior art is Saulsbury et al.(6631439) where the VLIW processor combines instruction parallelism and hence high processing speed with low power consumption. Thus additional on-chip DRAM can be added without thermal problems to overcome memory latency, avoiding the need for complex cache systems. Using the S- connect I/O interface, the VLIW processor can be connected to other VLIW processors forming a scalable parallel processor array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132